Citation Nr: 1536501	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  14-04 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for gout, to include as secondary to service-connected type 2 diabetes mellitus.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	West Virginia Department of Veterans Assistance


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1970 to May 1973

This matter comes before the Board of Veterans' Affairs (Board) on appeal of June 2011 and November 2014 rating decisions of Regional Offices (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

Service Connection 

The Veteran seeks service connection for gout.  Specifically, he asserts that his diagnosed gout is due to his service-connected type 2 diabetes mellitus. 

The Veteran has reported that he has had pain and swelling in his feet.  He has noted that there is existing medical literature provided by the American Diabetes Association which states, in essence that diabetes causes decreased circulation, particularly in the lower extremities and joints that leads to the build-up of uric acid, which is the underlying cause of gout.  

A post-service VA medical record, dated in March 2003, shows that the Veteran complained of pain in his toe and was diagnosed with gout.  VA treatment records show that gout has remained in the Veteran's problem medical history and he has received treatment for gout since that time.

The Veteran was afforded a VA examination in March 2011.  He reported experiencing recurring attacks of gout of both big toes since the 1970's.  The attacks and were resolved with medication.  For both feet, the Veteran reported symptoms of pain, swelling, heat, redness, stiffness, fatigability, weakness and lack of endurance.  Flare-ups were reported several times a year, but less than monthly, which lasted one to two weeks and were severe.  The Veteran reported being unable to walk or stand during the attacks.  X-rays showed vascular calcification, bilaterally.  Mild soft tissue swelling was noted in the Veteran's left foot.  Degenerative changes, bilaterally, were found.  Prominent calcaneal spur and small ankle joint effusions were also found.  

The examiner opined that the Veteran's gouty arthritis in both feet and ankles was less likely as not caused by or a result of his service-connected diabetes mellitus.  The examiner noted that there was no documentation in medical literature establishing a direct cause and effect relationship between gouty arthritis and diabetes mellitus.  

Once VA undertakes to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007) (citing Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007)); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001).

While the March 2011 VA examiner opined that the Veteran's gout was not caused by or a result of his service-connected type 2 diabetes mellitus, the examiner did not discuss whether the diagnosed gout was aggravated by a service-connected disability.  In El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013), the United States Court of Appeals for Veterans Claims (Court) vacated a decision of the Board where a VA examiner did not specifically opine as to whether a disability was aggravated by a service-connected disability.  As such, the Board finds that this matter must be remanded for a new examination and opinion addressing the likelihood that the Veteran's gout has been aggravated by his service-connected type 2 diabetes mellitus.  Additionally, another secondary causation opinion should be provided with consideration of the medical literature identified by the Veteran.


TDIU 

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015). 

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system are considered one disability.  Id.  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.

The Veteran is service-connected for the following disabilities: nephropathy with hypertension, rated as 60 percent disabling; unspecified anxiety disorder and depressive disorder, rated as 30 percent disabling; type 2 diabetes mellitus, rated as 20 percent disabling; tinnitus, rated as 10 percent disabling; traumatic arthritis of the lumbar spine, rated as 10 percent disabling, erectile dysfunction, rated as zero percent disabling; and hemorrhoids, rated as zero percent disabling.  His combined evaluation for service-connected disabilities is 80 percent.  He accordingly meets the schedular threshold for consideration of a TDIU under 38 C.F.R. § 4.16(a).

The record reflects that the Veteran was a mail carrier for the United States Postal service until 2006.  He notes that his diabetes and hypertension prevent him from strenuous work.  He also notes he suffers from sleep deprivation due to his anxiety, which is one of the reasons he left his job.  

In VA examination reports, dated in September 2014, for hypertension, type 2 diabetes mellitus, intestinal conditions, kidney conditions and male reproductive conditions, the VA examiner noted that the Veteran's service-connected disabilities did not impact his ability to work.  The VA examiner noted in the VA back examination report that there would be a mild impact on the Veteran's employment and no impact on his sedentary employment due to his service-connected lumbar spine disability.  

In a September 2014 VA addendum, a VA examiner noted that the Veteran's service-connected tinnitus would not cause him to be unemployable.  She noted that the Veteran's tinnitus was more bothersome during quiet idle time and less of a problem when engaged in activity or in the presence of background noise.  

In a September 2014 VA medical opinion, a VA examiner noted that the Veteran's symptoms of anxiety and depression did not render him incapable of sustaining gainful employment.  She noted that the Veteran would likely be capable of understanding, remembering and carrying out instructions from a mental health perspective.  He may experience mild difficulty responding appropriately to supervisors and relating effectively to co-workers.  He may experience mild difficulty sustaining persistence and pace and adapting to change from a mental health perspective.  

While the VA examiners have noted that the Veteran's service-connected disabilities would not affect his ability to work, the Veteran maintains that his service-connected disabilities render him unable to secure or follow a substantially gainful occupation on a daily basis, to include not being able to sit or stand for prolonged periods of time due to his hemorrhoid disability and back pain.

After a review of the record, the Board finds that additional development is required to determine if the Veteran's service-connected disabilities, alone or as a whole, preclude him from maintaining substantially gainful employment.  That is, an opinion should be provided as to the combined effects of the service-connected disabilities.  The Veteran should be afforded a Social and Industrial Survey that provides a full description of the effects of his service-connected disabilities have on his ordinary activities, to include his employability.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine if the Veteran's diagnosed gout is etiologically related to (caused or aggravated by) his service-connected type 2 diabetes mellitus.  The entire electronic files must be reviewed by the examiner. 

The VA examiner should provide the following opinions:

a.  Is at least as likely as not (a 50 percent or greater probability) that the Veteran's gout is caused by the Veteran's service-connected type 2 diabetes mellitus? 

b.  Is at least as likely as not (a 50 percent or greater probability) that the Veteran's gout permanently worsened in severity beyond a normal progression by his service-connected type 2 diabetes mellitus?  If aggravation is found, the examiner should provide the baseline manifestations of the Veteran's gout prior to aggravation by the service-connected type 2 diabetes mellitus.

The examiner should also discuss the Veteran's contentions that medical literature, to include American Diabetes Association material, provide a possible etiological link between gout and type 2 diabetes mellitus.  

All opinions must be accompanied by a clear rationale.  The medical reasons for accepting or rejecting the Veteran's theories of entitlement to service connection must be set forth in detail.

2.  Schedule the Veteran for a VA Social and Industrial Survey by an appropriate professional.  The entire electronic files must be reviewed by the examiner. 

The examiner is to provide an opinion as to whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran's service-connected disabilities, alone or in combination, preclude him from obtaining and maintaining substantially gainful employment. 

In making the requested determination, the Veteran's current age and nonservice-connected disabilities are not factors to be considered, but consideration must be given to the Veteran's education, special training, and previous work experience.

If the Veteran's service-connected disabilities do not render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities. 

3.  Finally, readjudicate the issues on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

